DETAILED ACTION
Status of Claims
This Office Action is in response to Restriction Election filed on  07/29/2022.
Claims 1-10 and 20 are pending and have been examined hereon while claims 11-19 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 and 20 in the reply filed on 07/29/2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-10 are directed to a method (Process).  As described in further detail below, “A computer program product comprising instructions…” of claim 20 reads on a transitory signal, and thus does not fall within the four statutory categories of invention.  However, the remainder of the analysis is provided for claim 20 as well, because it would apply if the claims were amended to fall within the four statutory categories of invention.  Therefore, these claims fall within the four statutory categories of invention.
The claims recite authenticating interaction (transaction) data, which is an abstract idea.  Specifically, the claims recite, "receiving one or more first data items, the one or more first data items including dynamic data corresponding to one or more second data items uniquely identifying the interaction, wherein one of the second data items corresponds to a portion of a counter value associated with the interaction; extracting the counter value portion from the dynamic data; calculating one or more candidate counter values which could correspond to the counter value associated with the interaction; generating, for each of the one or more candidate counter values, a piece of corresponding candidate dynamic data based on one or more of the other first data items; and comparing each of the candidate dynamic data to the received dynamic data to ascertain whether a match is obtained," (Claims 1 as similarly in Claim 20) which is grouped within the “Certain Methods of Organizing Human Activity, Mental Processes and Mathematical Concepts” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction, mathematical calculations and evaluation, respectively (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve generating a corresponding candidate (expected) data and calculating a corresponding candidate (expected) data based on information received and comparing the generated data with the received data to determine a match.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a mobile device,” “a gateway,” and “an authentication system remote from the mobile device and the gateway,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a mobile device,” “a gateway,” and “an authentication system remote from the mobile device and the gateway,” performs the steps or functions of "receiving one or more first data items, the one or more first data items including dynamic data corresponding to one or more second data items uniquely identifying the interaction, wherein one of the second data items corresponds to a portion of a counter value associated with the interaction; extracting the counter value portion from the dynamic data; calculating one or more candidate counter values which could correspond to the counter value associated with the interaction; generating, for each of the one or more candidate counter values, a piece of corresponding candidate dynamic data based on one or more of the other first data items; and comparing each of the candidate dynamic data to the received dynamic data to ascertain whether a match is obtained.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a mobile device,” “a gateway,” and “an authentication system remote from the mobile device and the gateway,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authenticating interaction (transaction) data.  As discussed above, taking the claim elements separately, “a mobile device,” “a gateway,” and “an authentication system remote from the mobile device and the gateway,” performs the steps or functions of "receiving one or more first data items, the one or more first data items including dynamic data corresponding to one or more second data items uniquely identifying the interaction, wherein one of the second data items corresponds to a portion of a counter value associated with the interaction; extracting the counter value portion from the dynamic data; calculating one or more candidate counter values which could correspond to the counter value associated with the interaction; generating, for each of the one or more candidate counter values, a piece of corresponding candidate dynamic data based on one or more of the other first data items; and comparing each of the candidate dynamic data to the received dynamic data to ascertain whether a match is obtained."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of authenticating interaction (transaction) data.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10  further describe the abstract idea of authenticating interaction (transaction) data.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).
The claim recites, “A computer program product comprising instructions…”  Applying the broadest reasonable interpretation of the claim, program product can encompass transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se.  According to MPEP § 2106, there are four categories of invention: process, machine, article of manufacture or composition of matter.  Therefore, “computer program product comprising instructions” is neither a category of invention nor a subset of one of the categories.  It does not represent patent eligible subject matter.  (See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0298027) in view of Hammad (US 2010/0327054).
With respect to claims 1 and 20, Roberts discloses a computer-implemented method of authenticating an interaction carried out between a mobile device and a gateway, the method being carried out by an authentication system remote from the mobile device and the gateway, and a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of (Figs. 6, 15; Pars. 171, 199): 
receiving one or more first data items from the gateway (MPOS System), the one or more first data items including dynamic data corresponding to one or more second data items uniquely identifying the interaction (Application Cryptogram (AC) or dynamic CVC3 (dCVC3)), wherein one of the second data items corresponds to a portion of a counter value associated with the interaction (Transaction Sequence Counter (TSC, tag ‘9F41’)) (Fig. 6; Pars. 104, 286-287, 419-420, 1030);
extracting the counter value portion from the dynamic data; (Pars. 386-387, 420)
calculating one or more candidate counter values which could correspond to the counter value associated with the interaction (Pars. 420-423);
Roberts does not explicitly disclose generating, for each of the one or more candidate counter values, a piece of corresponding candidate dynamic data based on one or more of the other first data items; and comparing each of the candidate dynamic data to the received dynamic data to ascertain whether a match is obtained.  However, Hammad discloses generating, for each of the one or more candidate counter values, a piece of corresponding candidate dynamic data based on one or more of the other first data items (transaction data); and comparing each of the candidate dynamic data to the received dynamic data to ascertain whether a match is obtained (Par. 104).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the comparison of a transaction data that includes value of the transaction sequence counter with the value of a transaction sequence counter stored in the server (Pars. 104) of Roberts in view of generating, for each of the one or more candidate counter values, a piece of corresponding candidate dynamic data based on one or more of the other first data items; and comparing each of the candidate dynamic data to the received dynamic data to ascertain whether a match is obtained (Par. 104) of Hammad in order to prevent fraudulent transaction activity by detecting incorrect transaction information that is potentially caused by fraudulent activity from both the value of a transaction sequence counter and an unpredictable number generated by the server (Roberts, Pars. 55, 105) and to reduces the chances of a fraudster guessing a transaction cryptogram value (dynamic data) that is based on a transaction counter value (Hammad, Par. 47).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 2, Roberts in view of Hammad disclose all the limitation as described above.  Additionally, Hammad discloses,
retrieving, from an associated memory of the remote system, a range of possible counter values for use in the calculating step (Fig. 1; Pars. 104).
With respect to claim 3, Roberts in view of Hammad disclose all the limitation as described above.  Additionally, Roberts discloses wherein the calculating step is carried out in dependence on a correspondence between the extracted counter value portion and the retrieved range of possible counter values (Pars. 420-423).
With respect to claims 4 and 5, Roberts in view of Hammad disclose all the limitation as described above.  Additionally, Roberts discloses updating the stored range of possible counter values based on the candidate counter value used to generate the candidate dynamic data for which a match with the received dynamic data is obtained (Pars. 1030-1033).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0298027), Hammad (US 2010/0327054) in view of Yeager (US 2013/0054474).
With respect to claims 6-10, Roberts in view of Hammad disclose all the limitation as described above.  Additionally, Roberts discloses wherein the received dynamic data is encrypted (Pars. 92, 104, 282).
Neither Roberts nor does Hammad explicitly disclose wherein each of the candidate dynamic data pieces comprises a dynamic cryptogram encrypted using a cryptographic key, the cryptographic key being selected based on the corresponding candidate counter value.  However, Yeager discloses wherein each of the candidate dynamic data pieces comprises a dynamic cryptogram encrypted using a cryptographic key, the cryptographic key being selected based on the corresponding candidate counter value (Figs. 22, 26-28; Pars. 162, 225).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the comparison of a transaction data that includes value of the transaction sequence counter with the value of a transaction sequence counter stored in the server (Pars. 104) of Roberts, Hammad in view of each of the candidate dynamic data pieces comprises a dynamic cryptogram encrypted using a cryptographic key, the cryptographic key being selected based on the corresponding candidate counter value (Figs. 22, 26-28; Pars. 162, 225) of Yeager in order to prevent fraudulent transaction activity by detecting incorrect transaction information, that is potentially caused by fraudulent activity, from both the value of a transaction sequence counter and an unpredictable number generated by the server (Roberts, Pars. 55, 105) and to only authorize transaction cryptograms that are based on specific cryptographic encryption keys corresponding to specific candidate Application Transaction Counters (ATCs) (Yeager, Fig. 22, 27-28; Pars. 166, 198).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Bishop et al. (US 2006/0012473): Bishop teaches calculating one or more candidate counter values which could correspond to the counter value associated with the interaction, updating the stored range of possible counter values based on the candidate counter value used to generate the candidate dynamic data for which a match with the received dynamic data is obtained (Figs. 2-3; Pars. 47, 55, 66, 72).
PGPub Aabye et al (US 2017/0255932): Aabye teaches generating, for each of the one or more candidate counter values, a piece of corresponding candidate dynamic data based on one or more of the other first data items; and comparing each of the candidate dynamic data to the received dynamic data to ascertain whether a match is obtained (Figs. 3-4; Pars. 72-73), updating the stored range of possible counter values based on the candidate counter value used to generate the candidate dynamic data for which a match with the received dynamic data is obtained (Par. 68).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685